DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks, filed on 9/12/2022, in which claim(s) 1-16 is/are presented for further examination.
Claim(s) 1-16 has/have been amended.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 and 9 has/have been accepted.  Support was found in at least [0071]-[0077] of the specification and originally filed claims 8 and 16.
Applicant’s amendment(s) to claim(s) 2-8 and 10-16 has/have been accepted. 
The examiner thanks applicant’s representative for pointing out where he believes there is support for the amendment(s).
Note: For clarity of the record, applicant has omitted the limitation “the at least one processor comparing each electronic file and/or the associated file system information to the received search criterion to determine the electronic files that meet the received search criterion as a positive result” from claim 1, where it appears in the claims, filed on 4/12/2022.  Applicant has made no indication (i.e., language struck through) that this limitation has been removed.  The examiner is interpreting this as a typographical error because a similar limitation still appears in the other independent claim (i.e., claim 9).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, filed on 9/12/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103, see the middle of page 7 (incorrectly/typographically marked as page 72) to page 11 of applicant’s remarks, filed on 9/12/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 9/12/2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US 10,453,071 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application is contained in the ‘071 patent.
U.S. Patent: 10,453,071
Application: 16/569,133
1.  A method of eliminating electronic files irrelevant to an investigation in a computer system including at least one processor and at least one electronic storage device coupled to the at least one processor comprising:…

2.

3.

4.

5.

6.

7.  The method of claim 1 wherein:






the at least one processor receives a collection of unprocessed, electronic, computer readable files and stores the electronic files in the at least one storage device;

the at least one processor retrieves each electronic file from the at least one storage device and determines file system information from the file, the at least one processor storing the file system information in the at least one storage device in association with the file;


the at least one processor determines a hash value of each electronic file;

the at least one processor receives at least one search criterion including one or more of file system date range, file type, file path, or whether the hash value can be found in a list of hash values for electronic files known to be irrelevant to the investigation;

the at least one processor compares each electronic file and/or the associated file system information to the received at least one search criterion to determine the files that meet the at least one search criterion as a positive result;

the at least one processor, when the hash value is selected as the at least one search criterion, determines whether the hash value is not on the list of hash values as a positive result; and






the at least one processor provides the electronic files with positive results to an e-discovery application provided on the computer system and populates an electronic file with identifying information concerning those electronic files not resulting in a positive result.



























8.  The method of claim 7 wherein:






the at least one processor stores in the at least one storage device all hash values with predetermined digits in common with other hash values in the list of hash values in tables, wherein the number of predetermined digits is between one and less than all of the digits in the hash values;

the at least one processor receives the hash value of each electronic file;

the at least one processor identifies the table including the hash values having the predetermined digits in common with the received hash value;

at least one processor searches for the received hash value in the identified table stored in the at least one electronic storage device;

the at least one processor determines a positive result when the received hash value is not in the identified table; and

the at least one processor not indicates a positive result when the at least one processor determines that the received hash value is in the identified table.

9.  Same as 1.

10.

11.

12.

13.

14.

15.  Same as 7.

16.  Same as 8.

17.

18.

19.

20.

21.  Same as 7.

22.  Same as 8.

23.

24.

25.

26.

27.

28.

















1.  A method of eliminating electronic files irrelevant to an investigation in a computer system including at least one processor and at least one electronic storage device coupled to the at least one processor comprising:

the at least one processor receiving a collection of electronic files that are unprocessed and computer readable files and storing the electronic files in the at least one storage device;

the at least one processor retrieving each electronic file from the at least one storage device and determining file system information from the electronic file, the at least one processor storing the file system information in the at least one storage device in association with the electronic file;

the at least one processor determining a hash value of each electronic file;

the at least one processor receiving search criterion including one or more of file system date range, file type, file path, or whether the hash value can be found in a list of hash values for electronic files known to be irrelevant to the investigation;


the at least one processor comparing each electronic file and/or the associated file system information to the received search criterion to determine the electronic files that meet the received search criterion as a positive result;

the at least one processor, when the hash value is selected as one of the received search criterion, determining whether the hash value is not on the list of hash values as a positive result, wherein the list of hash of values are segregated into a plurality of reference tables based on common digits in the hash values such that each reference table has the same corresponding predetermined leading digits; and

the at least one processor providing the electronic files with positive results to an e-discovery application provided on the computer system and populating an electronic file with identifying information concerning those electronic files not resulting in a positive result.

2.  The method of claim 1 wherein the list of hash values known to be irrelevant includes hash values from the National Software Library compiled by the National Institute of Standards and Technology.

3.  The method of claim 1 wherein the file type indicates a format of electronic files.

4.  The method of claim 1 wherein the file path indicates a location from which an electronic file was obtained.

5.  The method of claim 4 wherein the search criterion produces a positive result when the electronic file is from a specified file path.

6.  The method of claim 4 wherein the search criterion produces a positive result when the electronic file is not from a specified file path.

7.  The method of claim 1 wherein the investigation includes a discovery request.

8.  The method of claim 1 further comprising:

the at least one processor receiving the list of hash values for electronic files known to be irrelevant;

at least one processor storing in the at least one storage device all hash values with predetermined leading digits in common with other hash values in the list of hash values in tables, wherein the number of predetermined digits is between one and less than all of the digits in the hash values;

the at least one processor receiving the hash value of each electronic file;

at least one processor identifying the table including the hash values having the predetermined digits in common with the received hash value;

at least one processor searching for the received hash value in the identified table stored in the at least one electronic storage device;

the at least one processor determining a positive result when the received hash value is not in the identified table; and

the at least one processor not indicating a positive result when the at least one processor determines that the received hash value is in the identified table.

9.  Same as 1.

10.  Same as 2.

11.  Same as 3.

12.  Same as 4.

13.  Same as 5.

14.  Same as 6.

15.  Same as 7.

16.  Same as 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCreight et al., US 2007/0112783 A1 (hereinafter “McCreight”) in view of Rajasekaran et al., US 2003/0172085 A1 (hereinafter “Raj”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 9
McCreight discloses a method of eliminating electronic files irrelevant to an investigation in a computer system including at least one processor (McCreight, [0037], see one or more processors) and at least one electronic storage device coupled to the at least one processor (McCreight, [0037], see memory) comprising:
receiving, by the at least one processor, a collection of electronic files that are unprocessed (McCreight, [0030], see electronic discovery of desired files [i.e., electronic files]; McCreight, [0074], see metadata of the files are collected and preserved in an evidence file [i.e., processing of the electronic files, which means the files were previously unprocessed]; McCreight, [0026]-[0030], see conducting electronic discovery for documents on computer workstations in a globally distributed controlled network);
storing the electronic files in the at least one storage device (McCreight, [0037], see memory; and McCreight, [0074] and [0077], see storing the acquired files in the evidence file associated with the investigation subject);
determining file system information from the electronic file in the at least one storage device (McCreight, [0044]-[0050], see the ability to search for files based on file metadata [i.e., “file system information from the file”], where the metadata fields include a particular file, a name, file directory structure, various timestamps (e.g. created, accessed, modified, and written timestamps), user access permissions, and the like, which all describe the files.  Additionally, under the broadest reasonable interpretation, where the file is located/stored would encompass “file system information from the electronic file in the at least one storage device”);
storing the file system information in the at least one storage device in association with the electronic file (McCreight, [0044]-[0050], see the ability to search for files based on file metadata [i.e., “file system information from the file”], where the metadata fields include a particular file, a name, file directory structure, various timestamps (e.g. created, accessed, modified, and written timestamps), user access permissions, and the like, which all describe the files.  Additionally, under the broadest reasonable interpretation, where the file is located/stored would encompass “file system information from the electronic file in the at least one storage device”, which is naturally associated with the file in order for it to be retrieved from storage);
determining, by the at least one processor, a hash value of the electronic file in the at least one storage device (McCreight, [0079] and [0080], see comparing hash values for determining a file match, where the stored files in memory need to have been given hash values in order to compare and retrieve them);
receiving, by the at least one processor, search criterion including one or more of file system date range, file type, file path, or whether the hash value can be found in a list of hash values for electronic files known to be irrelevant to the investigation (McCreight, [0044]-[0050], see the eDiscovery module identifies one or more filter conditions for the investigation based on input provided by the examiner.  The filter conditions may be based on file metadata fields that are typically maintained by a computer file system.  For example, the metadata fields may specify, for a particular file, a name, file directory structure, various timestamps (e.g. created, accessed, modified, and written timestamps), user access permissions, and the like, for example, the filter conditions may be set to exclude certain directories from the search, or specify particular folders or directories to limit the collection of files to the designated folders or directories, the filter conditions may also be set based on different file extensions, the filter conditions may further be set to specify particular ranges of dates and/or times to search in the file timestamp data, other filter conditions may be set to indicate particular file names, active or deleted file status, security properties, and the like and the eDiscovery module identifies one or more keywords for the investigation based on input provided by the examiner; and McCreight, [0079] and [0080], see comparing hash values for determining a file match);
comparing each electronic file and/or the associated file system information to the received search criterion to determine the electronic files that meet the received search criterion as a positive result (McCreight, [0044]-[0050], see the ability to search for files based on file metadata; and McCreight, [0051], see the eDiscovery module identifies one or more source files based on input provided by the examiner.  This is useful when the investigation entails the search of the one or more source files, and the examiner has electronic copies of the source files to find an exact match);
when the hash value is selected as one of the received search criterion, determining, by the at least one processor, that the hash value is not on the list of hash values as a positive result (McCreight, [0044]-[0050], see the ability to search for files based on file metadata; and McCreight, [0079] and [0080], see comparing hash values for determining a file match; Note: Naming not finding a match as a “positive result” is nonfunctional descriptive material that does not affect the invention’s patentability), 
providing, by the at least one processor, the electronic files with positive results to an e-discovery application provided on the computer system and populating an electronic file with identifying information concerning those electronic files not resulting in a positive result (McCreight, [0030], see a computer investigation system and method that conducts electronic discovery of desired files across a live network; and McCreight, [0077], see the eDiscovery module collects the metadata of the files that have resulted in a hit in the evidence file associated with the investigation subject along with the investigation GUID.  The examining machine then transmits a command to acquire the content of such files such content is to be preserved. The acquired files are stamped with the GUID and stored in the evidence file associated with the investigation subject).
On the other hand, Raj discloses which are segregated and stored into a plurality of reference tables,
wherein the list of hash values are segregated and stored into the plurality of reference tables based on common leading digits in the has values such that each reference table includes the hash values of the list of hash values with same corresponding predetermined leading digits, wherein a number of predetermined leading digits is between one and less than all of the digits in the hash values (Raj, [0028], see we construct a hash table as an array of the L lists, say a[1:L], where each array element points or otherwise provides access to its respective list, where each list represents one of the possible values of a q-digit integer string. For example, if q=2, then L=10.sup.2=100 and there will be 100 lists. The first array element points to the first list, which could contain those elements of X that begin with the digits "00".sup.4 [i.e., “00” is being interpreted as a first group of “common leading digits”]. The second array element points to the second list, which could contain those elements of X that begin with "01." [i.e., “01” is being interpreted as a second group of “common leading digits”] In a similar manner, the hundredth array element points to the hundredth list, which could contain those elements of X that begin with "99.".sup.4 [i.e., “99” is being interpreted as a 100th group of “common leading digits”, see also that the predetermined digits goes from 00-99, which is one less than 100]. Assuming that integers are left-padded to make the members data set to be searched all have the same length. Of course, we could also use right-padding, or no padding at all, depending on the needs of the actual implementation and the data set. If no padding is done, we suggest that a separate hash table be built for each distinct length).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Raj’s teachings to McCreight’s system.  A skilled artisan would have been motivated to do so in order to have an improved hashing-based methodology suitable for integer searching applications, see Raj, [0012].  In addition, both/all of the references (McCreight and Raj) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file searching.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 9 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 9, McCreight discloses a system of eliminating electronic files irrelevant to an investigation comprising:
at least one processor (McCreight, [0037], see one or more processors); and
at least one electronic storage device coupled to the at least one processor (McCreight, [0037], see memory).

Claims 3 and 11
With respect to claims 3 and 11, the combination of McCreight and Raj discloses wherein the file type indicates a format of electronic files (McCreight, [0046] and [0047], see searching by file extensions/types; and McCreight, [0105], see file type).

Claims 4 and 12
With respect to claims 4 and 12, the combination of McCreight and Raj discloses wherein the file path indicates a location from which an electronic file was obtained (McCreight, [0082], see full path (directory structure and file name) of every file considered).

Claims 5 and 13
With respect to claims 5 and 13, the combination of McCreight and Raj discloses wherein the search criterion produces a positive result when the electronic file is from a specified file path (McCreight, [0044]-[0050], see the ability to search for files based on file metadata; and McCreight, [0051], see the eDiscovery module identifies one or more source files based on input provided by the examiner.  This is useful when the investigation entails the search of the one or more source files, and the examiner has electronic copies of the source files to find an exact match; Note: Naming a match as a “positive result” is nonfunctional descriptive material that does not affect the invention’s patentability).

Claims 6 and 14
With respect to claims 6 and 14, the combination of McCreight and Raj discloses wherein the search criterion produces a positive result when the electronic file is not from a specified file path (McCreight, [0044]-[0050], see the ability to search for files based on file metadata; and McCreight, [0051], see the eDiscovery module identifies one or more source files based on input provided by the examiner.  This is useful when the investigation entails the search of the one or more source files, and the examiner has electronic copies of the source files to find an exact match; Note: Naming a match as a “positive result” is nonfunctional descriptive material that does not affect the invention’s patentability).

Claims 7 and 15
With respect to claims 7 and 15, the combination of McCreight and Raj discloses wherein the investigation includes a discovery request (McCreight, [0023], see discovery order).

Claims 8 and 16
With respect to claims 8 and 16, the combination of McCreight and Raj discloses further comprising:
receiving, by the at least one processor, the list of hash values for electronic files known to be irrelevant (McCreight, [0079] and [0080], see comparing hash values for determining a file match);
receiving, by the at least one processor, the hash value of each electronic file (McCreight, [0079] and [0080], see comparing hash values for determining a file match);
identifying, by the at least one processor, a reference table including the hash values having the predetermined digits in common with the received hash value (McCreight, [0079] and [0080], see comparing hash values for determining a file match; McCreight, [0105]);
searching, by the at least one processor, for the received hash value in the identified reference table stored in the at least one electronic storage device (McCreight, [0079] and [0080], see comparing hash values for determining a file match);
determining, by the at least one processor, a positive result when the received hash value is not in the identified reference table (McCreight, [0079] and [0080], see comparing hash values for determining a file match; Note: Naming a match as a “positive result” is nonfunctional descriptive material that does not affect the invention’s patentability); and
when determining, by the at least one processor, that the received hash value is in the identified reference table, the at least one processor not indicating the positive result (McCreight, [0079] and [0080], see comparing hash values for determining a file match; Note: Naming a match as a “positive result” is nonfunctional descriptive material that does not affect the invention’s patentability).

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCreight in view of Raj in further view of Grier, US 2014/0244582 A1 (hereinafter “Grier”).

Claims 2 and 10
Claim(s) 2 and 10 incorporate(s) all of the limitations above.
On the other hand, Grier discloses wherein the list of hash values known to be irrelevant includes hash values from the National Software Library compiled by the National Institute of Standards and Technology (Grier, [0079] and [0114], see hashes of data can be computed, and, if they match known good files, such as the National Software Reference Library (NSRL), the data may be deemed irrelevant).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Grier’s teachings to the combination of McCreight and Raj.  A skilled artisan would have been motivated to do so in order to improve the speed of a digital forensic investigation, which takes into account the relevance of the data being imaged, see Grier, paragraph [0007].  In addition, both/all of the references (McCreight, Raj and Grier) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file searching.  This close relation between/among the references highly suggests an expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Pantaleoni et al., 2014/0122509, for performing a string search; and
– Kaldewey et al., 2014/0330801, for lock-free creation of hash tables in parallel.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 5, 2022
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152